Citation Nr: 0922898	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  95-03 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for human immunodeficiency 
virus (HIV)-related illness with major depression, rated 30 
percent disabling from July 13, 1994, to April 10, 1997, and 
rated 60 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
October 1986 to October 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which increased the Veteran's 
disability rating to 30 percent for human immunodeficiency 
virus (HIV)-related illness.  The Veteran appealed that 
decision.  In a June 1997 rating decision the RO increased 
his disability rating to 60 percent.  The Board remanded the 
case for additional development in January 2000, February 
2005, and September 2006.  


FINDINGS OF FACT

1.  The Veteran failed to report for a scheduled VA 
examination in conjunction with his claim and good cause for 
his failure to report has not been shown.

2.  The claim for entitlement to an increased rating for HIV-
related illness with major depression must be denied as a 
matter of law.


CONCLUSION OF LAW

The claim for entitlement to an increased rating for HIV-
related illness with major depression, rated 30 percent 
disabling from July 13, 1994, to April 10, 1997, and rated 60 
percent thereafter is denied as a matter of law.  38 C.F.R. 
§ 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters dated in April 2003, September 2003, February 2005, 
October 2006 and February 2007.  Those letters notified the 
Veteran of VA's responsibilities in obtaining information to 
assist in completing his claim and identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

For an increased-compensation claim, the VCAA requires VA to 
notify the claimant that to substantiate a claim, the medical 
or lay evidence must show a worsening or increase in severity 
of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Although the Veteran 
was not provided a remedial VCAA notice addressing these 
matters, the Board finds he was provided information over the 
course of this appeal such that a reasonable person would 
have been fully apprised of the action necessary to 
substantiate the claim.  Further attempts to obtain 
additional evidence would be futile.  The benefit claimed in 
this case can not be established as a matter of law.

VA regulations provided that when a claimant fails to report 
for a scheduled medical examination, without good cause, a 
claim for increase shall be denied without review of the 
evidence of record.  See 38 C.F.R. § 3.655 (2008).  

The Court has held that the burden was upon VA to demonstrate 
that notice was sent to the claimant's last address of record 
and that the claimant lacked adequate reason or good cause 
for failing to report for a scheduled examination.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993); see also Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  The Court has held, 
however, that VA's "duty to assist is not always a one-way 
street."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
If a claimant wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining relevant evidence.

In the absence of clear evidence to the contrary, the law 
presumes the regularity of the administrative process.  
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992)).  
Notification for VA purposes is a written notice sent to the 
claimant's last address of record.  See 38 C.F.R. § 3.1(q) 
(2008).

In this case, the Board remanded the matter on appeal for 
additional development to include psychiatric and HIV-related 
illness examinations in January 2000.  He appeared for an 
August 2003 VA medical examination; however, he failed to 
report for the required psychiatric portion of the 
examination.  In February 2005, the Board remanded the matter 
on appeal for additional development to include psychiatric 
and HIV-related illness examinations.  The subsequent record 
shows the Veteran was scheduled for examinations in 
October 2005, but that he failed to report.  No additional 
correspondence from the Veteran was apparently received and 
no explanation was provided for his failure to report.  The 
Veteran's service representative, in his September 2006 Post-
Remand Brief, requested that the Veteran be provided more 
time to respond as a result of his having been displaced from 
the New Orleans, Louisiana, area due to hurricane Katrina.  

The Board remanded the case again in September 2006 to allow 
the Veteran another opportunity to appear for a VA 
examination.  The Veteran was also notified of the 
consequences for a failure to appear.  VA records show 
attempts were made in March and April 2007 to schedule an 
examination and that in September 2007 the Veteran was 
contacted by telephone to verify his mailing address.  He was 
subsequently notified of a VA examination scheduled for 
December 2008 by correspondence sent to the street address 
provided in Slidell, Louisiana.  There is no indication that 
this or any other notice sent to the Veteran was returned as 
undeliverable.  The Veteran again failed to report for the 
scheduled December 2008 VA examination and he has provided no 
explanation for his failure to report.  In April 2009, the 
Veteran submitted a copy of the statement of the case sent to 
him at the Slidell, Louisiana, address used by VA and it is 
assumed that he has received all VA correspondence similarly 
addressed.

As the Veteran has provided no explanation for his failure to 
report for examination, the Board is satisfied that he 
actually received notice and that he failed to report to the 
scheduled VA examination without good cause.  See 38 C.F.R. 
§ 3.655.  Therefore, the increased rating claim on appeal 
must be denied as a matter of law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to an increased rating for human immunodeficiency 
virus (HIV)-related illness with major depression, rated 30 
percent disabling from July 13, 1994, to April 10, 1997, and 
rated 60 percent thereafter is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


